DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TANDEM ORGANIC LIGHT EMITTING ELEMENT AND DISPLAY DEVICE INCLUDING THE SAME.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-11, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2015/0155519 A1).
Regarding Claim 1, referring to Fig. 3 and related text, Lee teaches a light-emitting element comprising: a first electrode (110) (paragraph 73); a second electrode (175) facing the first electrode (paragraph 73); a first hole transport layer (120) disposed above the first electrode (paragraph 80); a first electron transport layer (170) disposed between the first hole transport layer and the second electrode (paragraph 84); and a first light-emitting part (a first light-emitting part in a blue pixel Bp) and a second light-emitting part (a second light-emitting part in a green pixel Gp) which are disposed between the first hole transport layer and the first electron transport layer (paragraphs 71-72), the first light-emitting part and the second light-emitting part being spaced apart from each other (paragraph 76, red, green, and blue pixels are divided by a bank, not shown), wherein the first light-emitting part comprises: a first blue emission layer (136) disposed above the first hole transport layer (paragraph 72); a second blue emission layer (166) disposed above the first blue emission layer (paragraph 72); a charge generation layer (145 and 150) disposed between the first blue emission layer and the second blue emission layer (paragraph 82); and a second electron transport layer (140) disposed between the first blue emission layer and the charge generation layer (paragraph 81), the second light-emitting part comprises a second emission layer (134) that emits red light or green light (paragraph 71), and at least one of the first electron transport layer and the second electron transport layer is directly disposed above at least one of the first blue emission layer and the second blue emission layer (fig. 3).
Regarding Claim 2, Lee teaches wherein the second electron transport layer is directly disposed above the first blue emission layer (fig. 3).
Regarding Claim 5, Lee teaches wherein the first electron transport layer is directly disposed above the second emission layer (fig. 3).
Regarding Claim 6, Lee teaches wherein at least one of the first electron transport layer and the second electron transport layer has a thickness of about 100 Å to about 300 Å (paragraph 138).
Regarding Claim 7, Lee teaches wherein a material included in the first electron transport layer and a material included in the second electron transport layer are different from each other (paragraphs 138 and 144).
Regarding Claim 8, Lee teaches further comprising a third light-emitting part (a third light-emitting part in a red pixel Rp) including a third emission layer (132) that emits red light or green light (paragraph 70), wherein the third emission layer and the second emission layer emit light of different wavelength regions (paragraphs 70-71).
Regarding Claim 9, Lee teaches wherein each of the first blue emission layer and the second blue emission layer comprises a dopant and a host (paragraph 119-122, 125, and 130-131), and the dopant of the first blue emission layer and the dopant of the second blue emission layer are different from each other (paragraphs 112-113 and 158-160).
Regarding Claim 10, Lee teaches wherein the host of the first blue emission layer and the host of the second blue emission layer are different from each other (paragraph 125 and Formulas 31-37.  For example, the first blue EML is formed of formula 31 and the second blue EML is formed of formula 32).
Regarding Claim 11, Lee teaches wherein a content of the dopant in the first blue emission layer and a content of the dopant in the second blue emission layer are different from each other (paragraphs 158-160).
Regarding Claim 13, Lee teaches further comprising a hole injection layer (115) disposed above the first electrode (paragraph 80).
Regarding Claim 15, Lee teaches further comprising a capping layer (180 formed of organic material NPD/NPB having a refractive index greater than 1.6) disposed above the second electrode and having a refractive index of about 1.6 or more (paragraph 147).
Regarding Claim 16, referring to Fig. 3 and related text, Lee teaches a light-emitting element comprising: a first electrode (110) (paragraph 73); a second electrode (175) facing the first electrode (paragraph 73); a first hole transport layer (120) disposed above the first electrode (paragraph 80); a first electron transport layer (170) disposed between the first hole transport layer and the second electrode (paragraph 84); and a first light-emitting part (a first light-emitting part in a blue pixel Bp) and a second light-emitting part (a second light-emitting part in a green pixel Gp) which are spaced apart from each other (paragraph 76, red, green, and blue pixels are divided by a bank, not shown) and disposed between the first hole transport layer and the first electron transport layer (paragraphs 71-72), the first light-emitting part emitting first light and the second light-emitting part emitting second light that is different from the first light (paragraphs 71-72), wherein the first light-emitting part comprises: a first blue emission layer (136) disposed above the first hole transport layer (paragraph 72); a second blue emission layer (166) disposed above the first blue emission layer (paragraph 72); a charge generation layer (145 and 150) disposed between the first blue emission layer and the second blue emission layer (paragraph 82); and a second electron transport layer (140) disposed between the first blue emission layer and the charge generation layer (paragraph 81), the second light-emitting part comprises a second emission layer (134) that emits the second light  (paragraph 71). 
While Lee is silent regarding the property of the light-emitting element “the straight-line distance from the first electrode to the first blue emission layer and a second resonance distance of the first light, the straight-line distance from the first electrode to the second emission layer is equal to a second resonance distance of the second light, and the straight-line distance from the first electrode to the second blue emission layer is equal to a third resonance distance of the first light”, teaching of Lee has been discussed above including each and every limitation identical to that of claim 16.  Furthermore, claim 16 does not recite any additional structural/compositional limitation to distinguish over Lee teaching the identical light-emitting element.  Accordingly, since the structure/composition disclosed in Lee is identical to that of the claim, claimed property or function is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 17, Lee teaches wherein at least one of the first electron transport layer and the second electron transport layer is directly disposed above at least one of the first blue emission layer and the second blue emission layer (fig. 3).
Regarding Claim 18, Lee teaches wherein the second light is red light or green light (paragraph 71).
Regarding Claim 19, Lee teaches further comprising a third light-emitting part (a third light-emitting part in a red pixel Rp) including a third emission layer (132) that emits a third light (red color) that is different from the first light and the second light (paragraph 70), “wherein the straight-line distance from the first electrode to the third emission layer is equal to a second resonance distance of the third light” (see the rejection of claim 16, which is similarly applied in claim 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding Claims 3-4, teaching of Lee has been discussed above except a buffer layer directly disposed between the first electron transport layer and the second blue emission layer and having a thickness about 100 Å or less.  Nevertheless, it would have been obvious to one of ordinary skill in the art to form a buffer layer or a hole blocking layer as the buffer layer in a thickness adjustable to a desired range, including the claimed range of “about 100 Å or less” as a routine skill in the art, between the electron transport layer and the emission layer in order to provide hole blocking characteristics for the light emitting device.   

Regarding Claims 12 and 14, teaching of Lee has been discussed above except a first blue light-emitting auxiliary layer disposed below the first blue emission layer; a second blue light-emitting auxiliary layer disposed below the second blue emission layer; and a second light-emitting auxiliary layer disposed below the second emission layer (for claim 12) and an electron injection layer disposed below the second electrode (for claim 14).  Nevertheless, it would have been obvious to one of ordinary skill in the art to form an auxiliary layer or an electron blocking layer as the auxiliary layer below the emission layer in order to provide electron blocking characteristics (for claim 12) and the electron injection layer between the second electrode as the cathode and the electron transport layer in order to inject electrons from the cathode to the electron transport layer (for claim 14).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim et al. (US 2015/0137082 A1; hereinafter “Kim”).
Regarding Claim 20, referring to Fig. 3 and related text, Lee teaches a display device comprising: a blue light-emitting region (Bp), a red light-emitting region (Rp), and a green light-emitting region (Gp) which are spaced apart from each other (paragraphs 76 and 196.  For example, red, green, and blue pixels are divided by a bank, not shown); a light-emitting element, wherein the light-emitting element comprises: a first electrode (110) (paragraph 73); a second electrode (175) facing the first electrode (paragraph 73); a first hole transport layer (120) disposed above the first electrode (paragraph 80); a first electron transport layer (170) disposed between the first hole transport layer and the second electrode (paragraph 84); and a first light-emitting part (a first light-emitting part in Bp) and a second light-emitting part (a second light-emitting part in Gp) disposed between the first hole transport layer and the first electron transport layer (paragraphs 71-72), and spaced apart from each other (paragraph 76, red, green, and blue pixels are divided by a bank, not shown); and a capping layer (180 formed of organic material NPD/NPB having a refractive index greater than 1.6) disposed above the second electrode and having a refractive index of about 1.6 or more (paragraph 147), the first light-emitting part comprises: a first blue emission layer (136) disposed above the first hole transport layer (paragraph 72); a second blue emission layer (166) disposed above the first blue emission layer (paragraph 72); a charge generation layer (145 and 150) disposed between the first blue emission layer and the second blue emission layer (paragraph 82); and a second electron transport layer (140) disposed between the first blue emission layer and the charge generation layer (paragraph 81), the second light-emitting part comprises a second emission layer (134) that emits red light or green light (paragraph 71), and at least one of the first electron transport layer and the second electron transport layer is directly disposed above at least one of the first blue emission layer and the second blue emission layer (fig. 3).
Lee does not explicitly disclose a base layer and a display element layer disposed on the base layer.  Kim teaches a display device (fig. 1 and paragraph 22), which is in the same field of endeavor to that of Lee, comprising: a base layer (100) and a display element layer (at least 110) disposed on the base layer and including a light-emitting element (120R, 120G, and 120B) (paragraphs 22-23).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee with that of Kim in order to provide the display device having functioning pixel cell regions including at least the transistor and the light emitting device formed on the base layer as the substrate.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL WHALEN/Primary Examiner, Art Unit 2829